Citation Nr: 0406954	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for presbyopia and 
refractive error of the eyes.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

4.  Entitlement to service connection for bilateral plantar 
fasciitis.

5.  Entitlement to service connection for osteoarthritis of 
the feet.

6.  Entitlement to an original disability rating higher than 
10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to June 
1983, and from April 1986 to October 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In a July 2002 rating 
decision, the RO denied service connection for several 
conditions, including bilateral hearing loss, presbyopia and 
refractive error of the eyes, peripheral neuropathy of the 
lower extremities, bilateral plantar fasciitis, and 
osteoarthritis of the feet.  In a November 2002 rating 
decision, the RO granted service connection for PTSD, and 
assigned an initial disability rating of 10 percent.  The 
veteran is appealing that rating.

In October 2003, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  At that time, the 
veteran withdrew claims for service connection for diabetes 
mellitus and diabetic retinopathy.  Also at the hearing, the 
veteran raised a claim for an increased rating for his 
service-connected hypertension.  The RO has not yet addressed 
that claim, and the Board refers it to the RO for appropriate 
action.

The claims for service connection for peripheral neuropathy 
of the lower extremities, bilateral plantar fasciitis, and 
osteoarthritis of the feet, and for a higher initial rating 
for PTSD, will be addressed in a remand that follows 
decisions on the claims for service connection for bilateral 
hearing loss and presbyopia and refractive error of the eyes. 


FINDINGS OF FACT

1.  With respect to the veteran's claims for service 
connection for bilateral hearing loss and presbyopia and 
refractive error of the eyes, the RO has obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  Current bilateral hearing disability developed during 
service.

3.  The veteran is seeking service connection for presbyopia 
and refractive error.


CONCLUSIONS OF LAW

1.  Disabling bilateral hearing impairment was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2003).

2.  Presbyopia and refractive error are not diseases or 
injuries for which service connection may be granted.  
38 C.F.R. § 3.303(c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the notice 
requirement is not met unless VA can point to a specific 
document in the claims folder.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Court has subsequently held 
that VA must tell a claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (interpreting 38 C.F.R. 
§ 3.159(b)).

With respect to his claims for service connection for 
bilateral hearing loss and for presbyopia and refractive 
error, the veteran received the notice required by the VCAA.  
In a January 2002 letter, the RO informed the veteran and his 
representative of the type of evidence needed to support 
those claims, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do

The January 2002 notice did not specifically tell him to 
provide any evidence in his possession.  However, the notice 
invited him to submit evidence.  This should have put him on 
notice to submit relevant evidence in his possession.

The majority in Pelegrini also expressed the view that a 
claimant was entitled to VCAA notice prior to initial 
adjudication of the claim.  The January 2002 VCAA notice was 
provided prior to the July 2002 initial adjudication of the 
veteran's hearing loss and vision impairment claims.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
hearing loss and vision impairment claims.  The claims file 
contains the veteran's service medical records and post-
service medical records, and statements from the veteran.  

II.  Service Connection for Bilateral Hearing Loss

The veteran reports that he was exposed to noise during 
service, including artillery noise during his tours as a 
corpsman in Vietnam.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  Service connection for 
hearing loss is regulated at 38 C.F.R. § 3.385, which 
provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.
38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.
5 Vet. App. at 160.

The veteran's service medical records contain audiological 
evaluations, without any report of speech recognition 
ability.  The veteran did not have a hearing impairment 
disability when he entered service.  On the audiological 
evaluation on his enlistment examination in September 1965, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-5

5
LEFT
0
-5
5

0

Testing later in service showed increased hearing impairment.  
On the audiological evaluation in August 1977, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
35
50
LEFT
25
25
25
40
50

On the veteran's June 1983 separation examination, 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
35
LEFT
15
10
15
10
35

On the audiological evaluation in January 1986, prior to the 
beginning veteran's second period of active service, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
40
LEFT
10
5
10
10
30

On the audiological evaluation in April 1986, as his second 
period of service began, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
20
40
LEFT
15
5
15
15
35

On the audiological evaluation on the veteran's separation 
examination in October 1988, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
25
50
LEFT
25
20
20
30
55

The test results show that the veteran's hearing impairment 
increased during his first period of active service, and 
increased again during his second period of active service.  
At separation from his second period of service, in each ear 
the threshold at the 4000 Hertz frequency was 40 decibels or 
greater.  Therefore, at that time he had hearing impairment 
that is considered a disability for VA purposes.  Testing 
performed since the veteran's service shows ongoing 
impairment, with thresholds at 4000 Hertz at 40 decibels or 
greater.

The test results leave some confusion as to the progression 
of the veteran's hearing impairment, as the results seem to 
show some fluctuation in the level of impairment between 1983 
and 1986.  Nonetheless, it is clear that the level of 
impairment worsened during the first period of service, and 
that there was disabling impairment at the end of the second 
period of service.  Therefore, the results of testing during 
service support service connection for the current hearing 
disability.

III.  Service Connection for Presbyopia and Refractive Error

The veteran reports that he was first prescribed glasses 
while in service.  He notes that during service he was often 
exposed to bright sunlight, sometimes without protective 
sunglasses.

Presbyopia is "hyperopia and impairment of vision due to 
advancing years or to old age, it is dependent on diminution 
of the power of accommodation from loss of elasticity of the 
crystalline lens."  DOORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (26th ed. 1981).  Hyperopia is an error of 
refraction.  Id.  Refractive error of the eye is not 
considered a disease or injury for purposes of establishing 
entitlement to service connection for a disability.  
38 C.F.R. § 3.303(c).  As VA regulations do not allow service 
connection for a refractive error, the veteran's claim with 
respect to his vision must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for presbyopia and 
refractive error of the eyes is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has reported that, because he was a corpsman, he 
often treated himself for pain or injuries, and no record of 
such symptoms or injuries was created.  His service medical 
records do show outpatient treatment in September 1981 for a 
right foot injury, diagnosed as a sprain.  In June and July 
1986, he was seen for pain in his calves and thighs with 
standing and walking.  No diagnosis was made at that time.

Private medical records reflect that the veteran was seen in 
1998 and in 2001 for pain and numbness in his feet, ankles, 
and legs.  Physicians found degenerative joint disease in his 
feet, and test results consistent with peripheral neuropathy 
in his feet and legs.  The veteran reported that the symptoms 
had been present for several years.  In his October 2003 
hearing, the veteran reported having hurt his feet in an 
incident during his service in Vietnam.  He stated that while 
on patrol he jumped over a ditch, and that his feet hurt when 
he landed.

The veteran has testified to a continuity of symptomatology.  
However, the claims file does not contain any medical finding 
or opinion as to the likelihood of a relationship between 
current lower extremity disorders and diseases or injuries 
during service.  Therefore, an examination is necessary with 
regard to the claims for service connection for disabilities 
of the lower extremities.

At his October 2003 hearing, the veteran reported that he was 
receiving treatment at VA facilities for his PTSD.  These 
records are not part of the claims folder.  VA is required to 
obtain these records.  38 U.S.C.A. § 5103A(c)(2).  

The veteran reported that VA counselors had told him that he 
should not work because of his PTSD.  The veteran should be 
afforded an opportunity to submit written statements from 
those counselors.  Given his testimony and the outstanding 
records, a new psychiatric examination is warranted.  

Accordingly, this case is remanded for the following:

1.  The RO should obtain records of 
mental health treatment of the veteran 
from January 2001 to the present at the 
VA facilities on Highland Drive in 
Pittsburgh, Pennsylvania and in 
Washington, Pennsylvania.

2.  The RO should afford the veteran an 
opportunity to submit written statements 
from mental health counselors with regard 
to the effect of his PTSD on his ability 
to work.

3.  The RO should schedule the veteran 
for a VA mental health examination to 
determine the manifestations of his PTSD, 
including the effect of his PTSD on his 
ability to work.

4.  The RO should schedule the veteran 
for a VA examination to obtain findings 
and opinion as to the likely etiology of 
current disorders of the legs and feet, 
to include peripheral neuropathy, 
arthritis, and plantar fasciitis.  The 
veteran's claims file should be provided 
to the examiner for review.  The examiner 
should provide diagnoses of the current 
disorders associated with the veteran's 
pain and numbness in his legs and feet.  
For each disorder diagnosed, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
disorder is related to disease or injury 
in service.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



